DETAILED ACTION
This action is in response to Applicant’s submission dated March 12, 2021; in which Applicant cancelled claims 2-7, 45-46, and 48-52; amended claims 8-15, 17, 19, 21, 23-30, 36-39, 41, and 43-44.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated September 21, 2020 are made of record.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 8-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-31 of Fan, et al., United States Patent No. 10,683,294.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. 10,683,294.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant A, X, Z, R1, R2, R3, R3a, Rd, and R2a of instant Formulae IIB and IIC and their corresponding positions in the reference.
Claims 1, 8-44, and 47 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of Fan, et al., United States Patent No. 11,384,079.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. 11,384,079.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant A, X, Z, R1, R2, R3, R3a, Rd, and R2a of instant Formulae IB and IC and their corresponding positions in the reference.
Claims 1 and 8-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-38 of Fan, et al., United States Patent No. 10,562,896.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. 10,562,896.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant A, X, Z, R1, R2, R3, R3a, Rd, R2a of instant Formulae IB and IC and their corresponding positions in the reference.
Claims 44 and 47 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 3-4, 6, 8, 10-14, 19-22, 25-26, 31-32, and 36-42 of United States Patent Application No. 16/865,648, which published as US 2021/0009594.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent Application No. 16/865,648.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant a, b, e, m, n, X1, Z, R1, R2a, R2b, R3, R4, R5, R5’, R6, R7, R8 of instant Formulae IIB and IIC and their corresponding positions in the reference in addition to the methods being directed to treating the same diseases and disorders.
This obviousness-type double patenting rejection is provisional because the conflicting claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932